

Exhibit 10.1


SEVERANCE AND RELEASE AGREEMENT


This Severance and Release Agreement (this “Agreement”) is made and entered into
as of the latest date indicated on the signature page hereof by and between the
undersigned individual (“Employee”) and FelCor Lodging Trust Incorporated
(“Employer”) (each of Employer and Employee may be referred to herein as a
“Party,” and collectively, they may be referred to herein as the “Parties”).


1.    Release and Waiver Agreement. Employee acknowledges and understands that
this Agreement is a release and waiver contract and that this document is
legally binding. Employee and Employer understand and acknowledge that by
executing this Agreement, each party has confirmed that it has read and
understood each provision and agrees to all of the provisions set forth in this
Agreement.


2.    Claims Covered by Agreement. Employee and Employer acknowledge and
understand that this Agreement applies only to claims that accrue or have
accrued prior to the Effective Date of this Agreement, which Effective Date
shall be upon the expiration of seven (7) days after Employee signs this
Agreement without revocation. Employee acknowledges and agrees that certain
benefits provided for under this Agreement are conditioned upon Employee’s
execution and delivery of an affirmation in the form attached hereto as Exhibit
A (the “Affirmation”) to Employer within five (5) days following the Termination
Date (as defined below), for which the Effective Date shall be upon the
expiration of seven (7) days after Employee signs the Affirmation without
revocation.


3.    Transition; Termination of Employment. Employee’s employment with Employer
is terminated effective on the earliest to occur of: (x) the termination date
set forth on Exhibit B attached hereto (the “Severance Schedule”), (y) the date
immediately preceding the date on which Employee commences employment with a new
employer, and (z) such earlier date as may be determined by Employer (such date,
whether described in clause (x), (y) or (z), being the “Termination Date”).
Employee’s service as Employer’s Executive Vice President and Chief Investment
Officer shall end effective as of July 31, 2015, or such earlier date as the
Parties may determine (the “Transition Date”), after which date, Employee shall
remain an employee of Employer through the Termination Date, and Employee’s base
salary and annual bonus formula shall remain unchanged.


4.    Severance Benefits. In exchange for the promises and/or covenants of
Employee contained herein, subject to the provisions contained within this
Agreement, Employer shall pay to Employee the severance benefits set forth on
the Severance Schedule (the “Severance Benefits”).


A.    Withholding; Payment; Additional Tax Considerations. Employer’s payment of
the Severance Benefits is subject to applicable federal, state, and local taxes
and withholding. This Agreement shall be administered and interpreted to
maximize the short-term deferral exception to Section 409A of the Code, and
Employee shall not, directly or indirectly, designate the taxable year of a
payment made under this Agreement. The portion of any payment under this
Agreement that is paid within the “short-term deferral period” within the
meaning of Treasury Regulation Section



1

--------------------------------------------------------------------------------



1.409A-1(b)(4) shall be treated as a short term deferral and not aggregated with
other plans or payments. Any other portion of the payment that does not meet the
short term deferral requirement shall, to the maximum extent possible, be deemed
to satisfy the exception from Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)
for involuntary separation pay and shall not be aggregated with any other
payment. Any right to a series of installment payments pursuant to this
Agreement is to be treated as a right to a series of separate payments. Any
amount that is paid as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4), or within the involuntary separation pay
limit under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) shall be treated
as a separate payment. Notwithstanding any provision of this Agreement to the
contrary, if Employer determines that any compensation or benefits payable under
this Agreement may be subject to Section 409A of the Code and related Department
of Treasury guidance, Employer may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that Employer
determines are necessary or appropriate to (i) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or (ii)
comply with the requirements of Section 409A of the Code and related Department
of Treasury guidance; provided, however, that no such amendments or adoption of
other policies and procedures will reduce the amount of any compensation or
benefit Employee otherwise would be entitled to under this Agreement without the
written consent of Employee. All taxable expense reimbursement payments and
in-kind benefits provided to Employee are intended to be structured in
compliance with Section 409A of the Code, and reimbursements shall be paid by
Employer to Employee by no later than the end of the calendar year following the
calendar year in which Employee incurs such expenses.


B.    Acknowledgement. Employee acknowledges and agrees that the Severance
Benefits provided as set forth in this Agreement and on the Severance Schedule
constitute the totality of all benefits of any kind due and owing to Employee
and that upon execution and delivery of this Agreement, Employee shall be
entitled to no other benefits, payments, distributions, transfers, penalties or
other amounts or consideration of any kind from Employer as a consequence of,
relating to or in connection with Employee’s employment by the Employer or the
termination of such employment by the Employer as contemplated hereby.


5.    Consultation with Attorney, Review Period, and Revocation Period.    


A.    Employee is advised, and acknowledges that he has been advised, to consult
with an attorney prior to executing this Agreement and the Affirmation
concerning the meaning, import and legal significance of this Agreement and the
Affirmation. Employee acknowledges that he has read this Agreement and the
Affirmation, as signified by Employee’s signature hereto, and is voluntarily
executing the same after advice of counsel for the purposes and consideration
herein expressed.


B.    Employee acknowledges that he has been provided with a period of at least
twenty-one (21) days within which to consider, review, and reflect upon the
terms of this Agreement and the Affirmation. Any discussions about or changes to
this Agreement or the Affirmation, whether material or immaterial, do not
restart the running of the 21-day period.





2

--------------------------------------------------------------------------------



C.    Employee has seven (7) days in which he may revoke this Agreement or the
Affirmation after he signs it. This Agreement and the Affirmation shall not be
effective until the expiration of seven (7) days after Employee signs it without
revocation. Any amounts payable under this Agreement shall be paid no sooner
than the expiration of seven (7) days after Employee satisfies all conditions
precedent to Employer’s obligation to make such payments. Any revocation of this
Agreement or the Affirmation must be delivered to Employer’s General Counsel
prior to the expiration of seven (7) days after Employee signs this Agreement or
the Affirmation.


6.    Release. In exchange for the promises and/or covenants of Employer
contained herein and subject to the provisions contained within this Agreement,
Employee covenants and agrees as follows:    


A.    Release and Waiver by Employee. For and in consideration of the Severance
Benefits referenced above, as well as the covenants and/or promises contained
herein, the receipt and sufficiency of which are hereby acknowledged, Employee,
on behalf of Employee and Employee’s family, assigns, representatives, agents,
heirs and/or attorneys, if any, hereby covenants not to sue and fully, finally,
and forever releases, acquits and discharges Employer, along with its former and
present parents, subsidiaries, and/or affiliates, along with its predecessors,
successors and/or assigns, if any, as well as their respective former and
present officers, administrators, directors, shareholders, general or limited
partners, representatives, agents, employees and/or attorneys, if any, jointly
and severally (collectively, the “Released Parties”), from any and all claims,
demands, actions, liabilities, obligations and/or causes of action of whatever
kind or character, whether known or unknown, which Employee or anyone on
Employee’s behalf or for Employee’s benefit has or might claim to have against
the Released Parties for any and all injuries, harm, damages (actual and
punitive), penalties, costs, losses, expenses, attorneys’ fees and/or liability
or other detriment, if any, whatsoever and whenever incurred or suffered by
Employee arising out of, relating to, or in connection with any transaction or
occurrence which transpired prior to the execution of this Agreement, including,
without limitation:


(i)    any claim under federal, state, or local law which provides civil
remedies for the enforcement of rights arising out of the employment
relationship, including, without limitation, discrimination and retaliation
claims, such as claims or causes of action under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act of 1866,
as amended, 42 U.S.C. § 1981; The Civil Rights Act of 1991, as amended, 42
U.S.C. § 1981a; Americans With Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.;
Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1000 et seq.;
Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.; the Texas
Commission on Human Rights Act, as amended, Texas Labor Code § 21.001, et seq.;
or any other statute prohibiting discrimination or retaliation in employment
under any federal, state, or local law;


(ii)    any claim under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq.(“ADEA”). The following terms and conditions apply to and
are part of the waiver and release of ADEA claims under this Agreement: (a)
Employee has been advised to consult with an attorney before signing this



3

--------------------------------------------------------------------------------



Agreement; (b) Employee is not waiving any rights or claims under the ADEA that
may arise after the date on which he executes this Agreement; (c) Employee has
twenty-one (21) days from the date Employee is presented with this Agreement to
decide whether or not to sign the Agreement and Affirmation, although Employee
may choose to sign any time earlier; (d) Employee has seven (7) days after
signing this Agreement and Affirmation to revoke, and Employee’s waiver and
release of ADEA claims will not be effective until that revocation period has
expired; and (e) Employee hereby acknowledges and agrees that he is knowingly
and voluntarily waiving and releasing his rights and claims only in exchange for
consideration; and


(iii)    any claims for unpaid or withheld wages, relocation allowances or
benefits, other benefits, commissions, bonuses or profit-sharing, wrongful
discharge, breach of contract, breach of fiduciary duty, promissory estoppel,
fraud, breach of any implied covenants, assault, battery, negligence,
defamation, invasion of privacy, slander, intentional infliction of emotional
distress, or any other contract, tort, or statutory claim.


Employee acknowledges and agrees that the payment of monies hereunder
constitutes monies to which Employee was not previously entitled and, further,
that the payment of monies hereunder constitutes fair and adequate consideration
for the execution of this Agreement.


B.    Covenant Not to Sue and Indemnification. Employee hereby specifically
covenants and agrees that Employee will not initiate, or cause to be initiated,
any action or cause of action against Employer or any of the other Released
Parties in the future asserting any claim covered by the release. Employee
further agrees to indemnify Employer and all other Released Parties for (i) any
additional sum of money that any of them may hereafter be compelled to pay
Employee, and (ii) any of Employer’s or other Released Parties’ legal fees,
costs, and expenses associated therewith, on account of Employee bringing or
allowing to be brought on Employee’s behalf any legal action based directly or
indirectly upon the claims covered by the release.


C.    Noninterference. Nothing in this Agreement shall interfere with Employee’s
right to file a charge, cooperate or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission, or other
federal or state regulatory or law enforcement agency. However, the
consideration provided to Employee in this Agreement shall be the sole relief
provided for the claims released herein and Employee will not be entitled to
recover and agrees to waive any monetary benefits or recovery against Employer
or Released Parties in connection with any such claim, charge, or proceeding
without regard to who has brought such claim, charge, or proceeding.


D.    Eligibility for Rehire. Employee acknowledges and agrees that, by signing
this Agreement, he is voluntarily giving up any right he may have to maintain an
association or employment with Employer or any affiliate or subsidiary of
Employer. Employee further agrees not to seek or accept an association or
employment with, or to submit an application to, Employer or any affiliate or
subsidiary of Employer at any time in the future. Employee further agrees that
this Agreement shall act as a complete bar to Employee’s entitlement to any
legal, equitable or administrative relief based upon any such denial of
employment.



4

--------------------------------------------------------------------------------





7.    Certain Covenants


A.    Confidentiality. Employee acknowledges and agrees that the terms and
provisions of this Agreement shall not be divulged or disclosed by Employee
except as set forth herein. Employee further acknowledges and agrees that
Employer may disclose the existence and terms of this Agreement, as well as the
circumstances to which it relates, as required by applicable laws and
regulations, including without limitation, rules and regulations of the U.S.
Securities and Exchange Commission (Employer shall use its best efforts to
provide Employee with advance copies of such disclosure, to the extent
practicable). Notwithstanding the foregoing, nothing in this paragraph or its
subparts shall prevent the following disclosures of this Agreement by Employee:
(i) Employee may disclose the terms of this Agreement to Employee’s attorneys,
immediate family members, and tax advisors and (ii) Employee shall be permitted
to disclose the terms of this Agreement as required by any court of competent
jurisdiction or government agency. Other than the exceptions set forth herein,
Employee agrees this Agreement shall not be voluntarily introduced as evidence
in any proceeding or in any lawsuit unless required by law or court order or to
enforce the terms of this Agreement. Nothing contained in this subparagraph
shall prevent Employee from stating that “the matter has been resolved.”
Employee covenants and agrees that this confidentiality agreement is contractual
and its terms are material to this Agreement. In the event that Employer proves
in a legal proceeding that Employee has disclosed the terms of this Agreement or
otherwise has breached this confidentiality agreement, Employer shall be
entitled to recover its actual damages from Employee, as well as its reasonable
expenses, including attorneys’ fees incurred in the prosecution of any legal
proceeding.
B.     Non-Disparagement. Employee agrees that Employee will refrain from
engaging in any conduct, verbal or otherwise, that would disparage or harm the
reputation of Employer or any other Released Parties. Such conduct shall
include, but not be limited to, any negative statements made verbally or in
writing by Employee about Employer or any of the Released Parties. Employee’s
public and private statements shall conform in all respects, explicitly and
implicitly, to Employer’s public statements with regard to the end of Employee’s
service with, and employment by, Employer and any related matters. Employee
acknowledges and agrees that (x) Employer would not agree hereunder to provide
or otherwise provide any Severance Benefits to Employee in connection with the
termination of Employee’s employment in the absence of the foregoing
non-disparagement covenant and (y) Employee shall be unconditionally liable for
any such breach, in connection with which Employer shall be absolutely entitled
to recover any and all Severance Benefits from Employee, and from any entity or
person controlled, directly or indirectly, by him, on demand.
C.    Other Employees. Employee agrees that, other than by means of a general
advertisement or public solicitation, (i) for a period ending on the first
anniversary of the Termination Date, Employee will not, and will cause any
future employer or business in which Employee is an active investor or of which
he has a leadership or management role not to, solicit, directly or indirectly,
any persons who are or were employed by Employer at any time on or after January
1, 2015 (“Other Employees”) to terminate their employment with Employer and (ii)
for a period ending six months immediately following the Termination Date,
Employee will not, and will cause any future employer or business in which
Employee is an active investor or of which Employee has a leadership or
management role not to, hire any Other Employees; provided, however, that, for
all purposes of this Agreement, the term “Other Employees” shall exclude
Employee’s current administrative assistant.



5

--------------------------------------------------------------------------------



D.    Property and Confidential Information. Employee agrees that within three
days following the Termination Date and as a condition precedent to Employer
making any payments or providing any benefits hereunder, Employee shall return
to Employer any and all originals and/or copies of documents relating to the
business of Employer or any of the other Released Parties, other than documents,
information and other materials directly and primarily relating to Employee’s
compensation and benefits (“Employee’s Personal Information”). Employee further
agrees that Employee will not directly or indirectly disclose to anyone, or use
for Employee’s own benefit or the benefit of anyone other than Employer, any
“confidential information” that Employee has received through Employee’s
employment with Employer. Confidential information shall include Employer’s
business plans and files, financial information, customer information,
management and employee information, information regarding Employer’s products,
systems, and processes, and any other related information (other than Employee’s
Personal Information. Employee further agrees that in the event it appears that
Employee will be compelled by law or judicial process to disclose any such
confidential information to avoid potential liability, Employee will notify
Employer in writing immediately upon Employee’s receipt of a subpoena or other
legal process.
8.    Miscellaneous.


A.    Choice of law; Venue. The Parties agree that this Agreement shall be
performed in Dallas County, Texas and that the laws of the State of Texas shall
govern the enforceability, interpretation and legal effect of this Agreement.
The Parties also agree that venue of any action to enforce the provisions of
this Agreement, or any document executed in connection herewith, shall be in
Dallas County, Texas.
B.    Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the Parties, and supersedes prior understandings and agreements, if
any, (including, without limitation, that certain Change in Control and
Severance Agreement by and between Employer and Employee), among or between the
Parties with respect to the subject matter hereof. There are no representations,
agreements, arrangements or understandings, oral or written, concerning the
subject matter hereof between and among the Parties which are not fully
expressed or incorporated by reference herein.


C.    Amendments. Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in writing signed by each Party or an authorized representative of
each Party. Additionally, this Agreement cannot be changed or terminated orally,
but may be changed only through written addendum executed by all Parties.


D.    Severability. The Parties acknowledge and understand that, if any term of
this Agreement shall be determined by a court to be illegal, invalid,
unconscionable or unenforceable, the remaining provisions will remain effective
and legally binding, and the illegal, invalid, unconscionable or unenforceable
term shall be deemed not to be a part of this Agreement.


E.    Binding Effect. This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof shall be
binding upon, and shall inure to the benefit of, the Parties and their
respective heirs, executors, administrators, representatives, officers,
directors, shareholders, predecessors, successors, parents, subsidiaries,
affiliated entities, spouses, agents, attorneys, servants, employees,
principals, partners, whether limited or general, and assigns,



6

--------------------------------------------------------------------------------



if any. Each of the Parties represents and warrants that such Party has the
authority to act on such Party’s behalf and to bind such Party to this
Agreement.


F    Disputes Relating to Agreement. If any action at law or in equity,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the party prevailing in any such litigation
shall recover from the adverse party its actual damages and reasonable costs and
expenses, including, without limitation, reasonable attorneys’ fees incurred in
connection with such dispute and litigation. In the event of the violation or
threatened violation of any of the covenants and/or promises in this Agreement,
the non-breaching party shall be entitled to injunctive relief, both preliminary
and final, enjoining and restraining such violation or threatened violation,
which injunctive relief shall be in addition to all other remedies available to
the non-breaching party, at law or in equity.


G.    Free Will.    Employee and Employer acknowledge that each has had an
opportunity to consult with his or its respective attorneys concerning the
meaning, import, and legal significance of this Agreement, and each has read
this Agreement, as signified by their respective signatures hereto, and are
voluntarily executing same after advice of counsel for the purposes and
consideration herein expressed.


IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the latest date set forth on this page




EMPLOYEE:




Date: August 4, 2015            /s/ Michael A. DeNicola            
Michael A. DeNicola


FELCOR LODGING TRUST
INCORPORATED:




Date: July 23, 2015            /s/ Richard A. Smith                
Authorized Signatory





7

--------------------------------------------------------------------------------



EXHIBIT A


AFFIRMATION
By my signature below, I hereby re-execute and affirm the Severance and Release
Agreement, originally signed by me on ____________, including but not limited to
the release and waiver of claims to the extent set forth in the Agreement.
Date:     _________


__________________________________________
Michael A. DeNicola









8

--------------------------------------------------------------------------------



EXHIBIT B
SEVERANCE SCHEDULE
This Severance Schedule is incorporated by reference into and made part of the
Severance and Release Agreement (the “Agreement”; capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Agreement).
The amounts and other benefits set forth below, subject to the terms of the
Agreement, are not due, payable, or effective until the later of the twelfth
(12th) day following the Termination Date or the expiration of seven (7) days
after Employee signs this Agreement and, to the extent relevant, delivers the
Affirmation, in either case without revocation (such date being the “Payment
Date”).
A.
Severance Pay. $1,107,924, being 150% of the sum of (i) 2015 base salary
($422,066) and (ii) 2015 target annual bonus ($316,550).



B.
Continued Benefits Offset Payment. $85,700 in lump sum, which amount the parties
agree is approximately the same as the aggregate cost (based on rates in effect
on June 30, 2015) of continued coverage under the medical, dental, and vision
coverage plans sponsored by Employer under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and otherwise for 24 months.



C.
Outplacement Services. Employer shall provide Employee with outplacement
counseling services through a third-party firm selected by Employee that is
reasonably acceptable to Employer. Employer shall pay the full cost of any such
outplacement services, not to exceed $10,000.



D.
Accelerated Vesting of Contingent or Unvested Compensation. All of Employee’s
unvested equity compensation shall vest on the Payment Date.



a.
With respect to restricted stock units that are eligible to vest based on
performance measured over “Performance Periods” (as defined in the relevant
grant contracts) ended on or before the Termination Date, Employee shall be
issued that number of shares of Employer common stock issuable based on relative
TSR (as defined in the applicable grant contracts) over such Performance
Periods, plus an amount equal to all dividends that would have been paid with
respect to such shares through the Termination Date had such shares been issued
and outstanding since the award dates; and

b.
With respect to any other restricted stock units, Employee shall be issued the
target number of shares of Employer common stock issuable with respect to such
restricted stock units, plus an amount equal to all dividends that would have
been paid with respect to such shares through the Termination Date had such
shares been issued and outstanding since the award dates.



E.
2015 Annual Bonus. Employer shall pay, in a lump sum on the Payment Date, an
amount equal to Employee’s projected 2015 cash bonus, based on known or
projected performance through the Termination Date, reduced (if applicable) on a
ratable basis to reflect the partial year of service.







--------------------------------------------------------------------------------



F.
Employer-Issued Computers, etc. Employee may retain all computers, printers,
tablets, PDAs, cellphones and similar electronic equipment issued by Employer to
Employee in the course of Employee’s employment, which equipment shall, after
the Payment Date, be the exclusive property of Employee.



G.
Termination Date. January 1, 2016.





